Citation Nr: 1015827	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-35 822	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss for the period from January 18, 2006 until 
August 13, 2009, to include an extra-schedular rating.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

This matter arises from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  In this decision, service 
connection was granted for bilateral hearing loss, with a 
zero percent evaluation assigned as of January 18, 2006.  
Later, the case was transferred to the Hartford, Connecticut 
RO.

In November 2009, the Board increased the initial evaluation 
for bilateral hearing loss to 10 percent, albeit only as of 
August 13, 2009, based upon VA audiological evaluation 
results from that date.  The Board also noted that this case 
did not raise a total disability evaluation (TDIU) claim 
under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Separately, 
the Board remanded the issue of entitlement to an initial 
compensable rating for bilateral hearing loss for the period 
prior to August 13, 2009, to include an extra-schedular 
rating, for consideration under 38 C.F.R. 
§ 3.321(b)(1) (2009).  This action has been accomplished, and 
the case has been returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the period from January 18, 2006 until August 13, 
2009, the Veteran had Level I hearing loss in both ears.

2.  During the same period, the Veteran's bilateral hearing 
loss disability did not result in such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable rating 
for bilateral hearing loss for the period from January 18, 
2006 until August 13, 2009, to include an extra-schedular 
rating, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.7, 4.85 (Diagnostic Code 6100), 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 
C.F.R. § 3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) as to the Veteran's service connection claim was 
furnished in February 2006, prior to the date of the issuance 
of the appealed rating decision.  As this case concerns an 
initial evaluation and comes before the Board on appeal from 
the decision which also granted service connection, there can 
be no prejudice to the Veteran in failing to give adequate 
5103(a) notice for the service connection claim.  See Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(Dec. 22, 2003) (in which the VA General Counsel held that 
separate notification is not required for "downstream" 
issues following a service connection grant, such as initial 
rating and effective date claims).  The Veteran was further 
notified of VA's practices in assigning disability 
evaluations and effective dates for those evaluations in 
March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This course of action fulfills VA's notice 
requirements.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  VA has obtained records 
corresponding to all treatment described by the Veteran.  
Additionally, the Veteran was afforded a VA audiological 
examination in June 2006 that was fully adequate for the 
purposes of ascertaining his level of hearing loss 
disability.  This examination, along with the Veteran's 
hearing testimony, is adequate for rating purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R.    
§ 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the puretone thresholds are 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

In this case, the only relevant medical or audiometric 
evidence from the time period from January 18, 2006 until 
August 13, 2009 is the report of the June 2006 VA 
audiological examination, which revealed the following pure 
tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
20
50
45
LEFT
0
10
25
65
75

The average pure tone thresholds (using the four frequencies 
from 1000 to 4000) were 31 decibels in the right ear and 44 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 96 percent in the right ear and 
94 percent in the left ear.  These results equate to Level I 
hearing in both ears and, accordingly, a noncompensable 
evaluation under 38 C.F.R. § 4.85.  Also, these results do 
not meet the criteria for consideration under 38 C.F.R. 
§ 4.86.  In other words, there is no schedular basis for an 
initial compensable evaluation for the period from January 
18, 2006 until August 13, 2009.

The Board has therefore considered whether an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is warranted.  Under 
this section, in the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

In making this determination, the Board is cognizant of the 
holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
In this decision, the United States Court of Appeals for 
Veterans Claims (Court) noted that, unlike the rating 
schedule for hearing loss, the extra-schedular provisions did 
not rely exclusively on objective test results to determine 
whether referral for an extra-schedular rating was warranted.  
The Court held that, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Id. at 455.

In the present case, the Board notes that the June 2006 VA 
audiological examination was primarily conducted for purposes 
of determining whether there was a casual nexus between a 
current bilateral hearing loss disability and service, and 
the report does not contain a detailed description of the 
Veteran's subjective complaints.  Rather, the emphasis was on 
the Veteran's history of noise exposure and onset of 
symptoms.

The Board has therefore considered the Veteran's lay 
testimony.  During his August 2007 hearing, he reported that 
he could not hear high-frequency harmonics from music.  He 
stated that he was not presently working but also reported 
work as an "engineer consultant."  He noted that, at 
meetings, he could not hear "everything."  Also, he stated 
that hearing aids "don't work for the kind of hearing loss I 
have."  During his July 2009 Travel Board hearing, he noted 
that he was retired but asserted that he had trouble hearing 
his wife.  He indicated particular difficulty with hearing 
women's speech as compared to men's speech.  Additionally, he 
asserted that he had "to play the TV louder, et cetera, 
things like that."  Much of his testimony was focused on his 
discontent with the VA rating tables for hearing loss.

Following the Board's November 2009 remand, the Appeals 
Management Center (AMC), in Washington, DC, considered the 
applicability of 38 C.F.R. § 3.321(b)(1) but declined to 
refer this case for extra-schedular consideration.  The Board 
agrees with this determination.  First, the Board notes that 
the results from the June 2006 VA examination fell markedly 
short of the type of findings that would support a 
compensable evaluation, with the speech recognition findings 
not even considered disabling as defined in 38 C.F.R. 
§ 3.385; also, he had no further treatment, let alone 
hospitalization, for the disability during the time period at 
issue.  Second, his reported impairments-difficulty hearing 
music, missing parts of conversation, more trouble with 
hearing women's voices than men's-are not insignificant but 
also are not inconsistent with a hearing loss picture that is 
considered disabling under 38 C.F.R. § 3.385 but 
noncompensable under 38 C.F.R. § 4.85.  Third, he has 
provided no documentary evidence (i.e., work records, third-
party statements) that would tend to show a higher level of 
disability beyond that suggested by the June 2006 
audiological results.

In summary, the Board does not question the Veteran's 
assertions that he had some degree of impairment due to 
bilateral hearing loss during the period from 
January 18, 2006 until August 13, 2009.  However, this 
impairment was in no way commensurate with such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

Overall, the criteria for entitlement to an initial 
compensable rating for bilateral hearing loss for the period 
from January 18, 2006 until August 13, 2009, to include an 
extra-schedular rating, have not been met, and the claim must 
be denied.  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7.



ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss for the period from January 18, 2006 until 
August 13, 2009, to include an extra-schedular rating, is 
denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


